Order entered October 23, 2018




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-00608-CR
                                      No. 05-18-00609-CR
                                      No. 05-18-00610-CR

                         BRANDON RASHAD BURTON, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                     On Appeal from the 291st Judicial District Court
                                  Dallas County, Texas
              Trial Court Cause Nos. F17-00846-U, F17-55788-U, F16-51151-U

                                           ORDER
       The reporter’s record was due in these appeals on September 13, 2018. By postcard

dated September 18, 2018, we notified court reporter Sasha Brooks that the reporter’s record was

overdue and directed her to file it within thirty days. To date, Ms. Brooks has not filed the

reporter’s record or communicated with the Court to request an extension.

       Therefore, the Court ORDERS the trial court to make findings of fact regarding whether

appellant has been deprived of the reporter’s record because of ineffective counsel, indigence, or

for any other reason.
                The trial court shall first determine whether appellant desires to prosecute the

                 appeals. If the trial court determines that appellant does not desire to prosecute

                 the appeals, it shall make a finding to that effect.

                If the trial court determines that appellant desires to prosecute the appeals, it shall

                 next determine whether appellant is indigent and entitled to proceed without

                 payment of costs for the reporter’s record. If appellant is entitled to proceed

                 without payment of costs, the trial court shall make a finding to that effect.

                 Moreover, if the appellant is indigent, the trial court is ORDERED to take such

                 measures as may be necessary to assure effective representation, which may

                 include appointment of new counsel. If the trial court finds appellant is not

                 indigent, it shall determine whether retained counsel has abandoned the appeals.

                The trial court shall next determine: (1) the name and address of each court

                 reporter who recorded the proceedings in these causes; (2) the court reporter’s

                 explanation for the delay in filing the reporter’s record; and (3) the earliest date by

                 which the reporter’s record can be filed.

        We ORDER the trial court to transmit a record, containing the written findings of fact,

any supporting documentation, and any orders, to this Court within THIRTY DAYS of the date

of this order.

        The appeals are ABATED to allow the trial court to comply with this order. The appeals

shall be reinstated when the findings are received or at such other time as the Court deems

appropriate.

        We DIRECT the Clerk of the Court to send copies of this order, by electronic

transmission, to the Honorable Stephanie Mitchell, Presiding Judge, 291st Judicial District




                                                   –2–
Court; Sasha Brooks, official court reporter, 291st Judicial District Court; and to counsel for the

parties.

                                                     /s/    LANA MYERS
                                                            JUSTICE




                                               –3–